Case 2:19-cv-13413-PDB-APP ECF No. 19 filed 03/03/20                  PageID.180       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Bigg Burger, Incorporated,

                                   Plaintiff(s),
 v.                                                    Case No. 2:19−cv−13413−PDB−APP
                                                       Hon. Paul D. Borman
 Big Burgzs, LLC, et al.,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Paul D. Borman at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan. Please report to Room 717. The following motion(s) are scheduled for hearing:

                 Motion for Default Judgment − #18

      • MOTION HEARING: April 29, 2020 at 11:00 AM

  ADDITIONAL INFORMATION: Plaintiff must serve defendants with this notice and file a
Certificate of Service with the Court.



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/D Tofil
                                                   Case Manager

Dated: March 3, 2020
